Case 2:09-cv-00229-JES-CM Document 519 Filed 01/19/21 Page 1 of 2 PageID 11147



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 SECURITIES      AND    EXCHANGE
 COMMISSION,

             Plaintiff,

 v.                                 Case No:    2:09-cv-229-FtM-29CM

 FOUNDING PARTNERS STABLE-
 VALUE FUND, LP, FOUNDING
 PARTNERS STABLE-VALUE FUND
 II, LP, FOUNDING PARTNERS
 GLOBAL FUND, LTD, FOUNDING
 PARTNERS HYBRID-VALUE FUND,
 LP, PAMELA L GUNLICKS, and
 REGIONS BANK,

             Defendants.


                                    ORDER

      This     matter   comes   before   the   Court   on   the   Receiver's

 Thirteenth Application for Allowance and Payment of Fees and

 Expenses (Doc. #518) filed on January 15, 2021.            The Securities

 and Exchange Commission has reviewed the application and does not

 object to the motion.      The Court granted a twelfth application on

 July 15, 2010.     A Eleventh Status Report (Doc. #500) was filed on

 July 8, 2020.

      The Receiver seeks authorization to pay (a) Nelson Mullins

 Broad and Cassel, as the Receiver’s primary counsel, for reasonable

 attorneys’ fees and costs; (b) Berkowitz Pollack & Brant, the

 Receiver’s accountants, for reasonable fees and costs; and (c)

 Capital Road, LLC, the Receiver’s consultant regarding Hybrid
Case 2:09-cv-00229-JES-CM Document 519 Filed 01/19/21 Page 2 of 2 PageID 11148



 Value    holdings.    The   Receiver   specifically   seeks   a   total    of

 $246,243.19, comprised of: (a) $182,362.30 in legal fees and costs

 for Nelson Mullins Broad and Cassel; (b) $53,555.89 in professional

 fees and costs to Berkowitz Pollack & Brant; and (c) $10,325.00 in

 professional fees and costs to Capital Road.             Attached to the

 application are a summary of professional time and invoices, and

 detailed expense reports for the costs.        (Doc. #518, Exhs. 1-3.)

      Having reviewed the application and supporting documents, the

 Court will grant the motion for the total amount requested to the

 extent the funds are available.

      Accordingly, it is hereby

      ORDERED:

      The    Receiver's   Thirteenth    Application    for   Allowance     and

 Payment of Fees and Expenses (Doc. #518) is GRANTED as set forth

 above.

      DONE and ORDERED at Fort Myers, Florida, this             19th       day

 of January, 2021.




 Copies:
 Counsel of Record




                                    - 2 -
